Citation Nr: 0740593	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  07-00 082A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In January 2007, the veteran filed his substantive appeal, VA 
Form 9, requesting a hearing before the Board at a local VA 
office.  This hearing was then scheduled for the veteran in 
September 2007.  Prior to that hearing, in August 2007, the 
veteran submitted written notice that he would not be able to 
attend the September 2007 hearing, due to a trip that could 
not be postponed.  The veteran also requested that his Travel 
Board hearing be held in an area closer to where he lives, 
such as Dayton, Ohio, Cincinnati, Ohio, or Columbus, Ohio.

To ensure full compliance with due process requirements, this 
case is remanded for the following action:  

The RO must contact the veteran and 
inform him that a Travel Board hearing in 
Dayton, Ohio, Cincinnati, Ohio, or 
Columbus, Ohio is not available, and must 
request that the veteran specify whether 
he still desires a hearing before the 
Board at the RO in Cleveland, Ohio.  If 
the veteran still desires a hearing at 
the RO in Cleveland, the RO must schedule 
the veteran for a Travel Board hearing in 
accordance with applicable procedures.  
The veteran must be provided with notice 
as to the time and place to report for 
his hearing.  If he decides that he no 
longer wants a Travel Board hearing, then 
this should be officially documented in 
the record.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



